FILED
                                                                                                      18-0149
                                                                                                      2/20/2018 12:00 AM
                                                                                                      tex-22622211
                                                                                                      SUPREME COURT OF TEXAS
                                                                                                      BLAKE A. HAWTHORNE, CLERK

                                  NO .        AC' .- ItQ - ^ glP

   IN THE INTEREST OF                                       §      IN THE DISTRICT COURT
  \                                                         §      304 th JUDICIAL DISTRICT

   CHILDREN                                                 §      DALLAS COUNTY, TEXAS


                   ORDER OF APPOINTMENT FOR PARENT UNDER TITLE II

                                         eJ liL             TELEPHONE NO:
TO :
FAX NO:                              ^                       EMAIL:


        On     this    da                          made     an   initial   determination    of     indigence   for

                 2                                     - feg
                                                        .                   and finds that the parent of the

subject child ( ren ) is indigent.


        Pursuant to Texas Family Code you are hereby appointed to represent the parent of . the
                                                                                               •




child ( ren ) who is indigent .


         You are hereby ORDERED to make contact with your client within twenty-four hours from
.today to complete the attached indigence form and shall file the completed form along with
                                                                                            responsive

pleadings with the court within seventy- two hours from today .


       Such appointment continues until released by the Court. Such appointment concludes upon
entry of a final order. The next hearing in scheduled for                                 for a

                                          hearing .


         Signed the
                        ^    day of
                                                8^
                                                f <0


                                             JUDGE
                                                       ^
                                                                                 1600666
                                                                                 JOAATTY
                                                                                 ORDER - APPOINT ATTORNEY
                                                                                 1661290
DA: